

EXHIBIT 10.28d


RESTRICTED STOCK GRANT Terms
Director Plan
Rev. II



TIFFANY & CO.
a Delaware Corporation
(the “Company”)
TERMS OF RESTRICTED STOCK UNIT GRANT
under the
2008 DIRECTORS EQUITY COMPENSATION PLAN
(the “Plan”)
Terms Effective May 26, 2016


1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Restricted Stock Units which shall be settled by the issuance and delivery of
shares of Common Stock (“Shares”), subject to the terms and conditions set forth
below. The Grant has been made under the Plan by the Nominating/Corporate
Governance Committee of the Company’s Board of Directors (the “Committee”). The
name of the “Participant,” the “Grant Date,” the number of “Restricted Stock
Units” granted and the “Maturity Date” are stated in the attached “Notice of
Grant.” The other terms and conditions of the Grant are stated in this document
and in the Plan.


2. Grant and Adjustment. Subject to the terms and conditions stated in this
document, Participant has been granted Restricted Stock Units by the Company. As
of the Grant Date, each Restricted Stock Unit has a settlement value of one
Share, but the number of Shares which shall be issued and delivered pursuant to
the Grant on the Maturity Date (the “Settlement Value”) shall be equal to (i)
the number of Restricted Stock Units set forth in the Notice of Grant, plus (ii)
the number of whole Dividend Equivalent Units credited pursuant to Section 6(b)
with respect to such Restricted Stock Units. The Settlement Value shall be
subject to further adjustment as provided in Section 4.2(c) of the Plan, to
adjust for, among other corporate developments, stock splits and stock
dividends. References to Settlement Values in this document shall be deemed
reference to Settlement Values as adjusted pursuant to this Section 2.


3. Vesting. Except as otherwise provided in this Section 3 or Section 5 below,
Restricted Stock Units granted will vest in full (100%) on the one-year
anniversary of the Grant Date. A Restricted Stock Unit shall not vest and will
be deemed to have “expired” if the Participant’s Date of Termination occurs
before the one-year anniversary of the Grant Date unless the Participant’s Date
of Termination occurs by reason of death or Disability, in which case the Grant
shall vest on said Date of Termination. A Restricted Stock Unit which fails to
vest shall be void and shall not confer upon the owner of such Restricted Stock
Unit any rights, including any right to any Share, any Deferred Stock Unit or
any Dividend Equivalent Unit.


4. Maturity and Deferred Stock Units. Following the Maturity Date of the Grant,
(i) the Settlement Value shall be issued and delivered in Shares, and (ii) any
fractional Dividend Equivalent Units credited pursuant to Section 6(b) with
respect to such Grant shall be settled by the delivery of cash, in each case
within thirty (30) days to or for the account of Participant. Except as provided
in this Section 4 or in Section 5 below, the Maturity Date for each grant is
indicated in the Notice of Grant (“Maturity Date”). The Maturity Date shown on
the Notice of Grant was elected by the Participant by written notice given to
the Secretary of the Company prior to the Grant from amongst one of the
following alternative Maturity Dates: (i) the one-year anniversary of the Grant
Date; (ii) the six-month anniversary of Participant’s Date of Termination; or
(iii) a date certain, such date to be no earlier than the one-year anniversary
of the Grant Date. The Participant shall have no right to accelerate or change
such date. Notwithstanding the foregoing, (i) if the Participant’s Date of
Termination occurs by reason of death or Disability, the Maturity Date shall be
said Date of Termination, and (ii) if the Participant’s death occurs after his
or her Date of Termination and before the applicable Maturity Date, the Maturity
Date shall be Participant’s date




--------------------------------------------------------------------------------




of death. Any Restricted Stock Unit having a Maturity Date after the one-year
anniversary of the Grant Date shall, upon vesting, convert to a deferred stock
unit (such unit, a “Deferred Stock Unit”).


5. Effect of Change in Control. A Grant that has not previously vested and/or
matured shall vest and mature, as applicable, on a Change in Control Date, and
the Change in Control Date shall be the Maturity Date for such Grant.


6.
(a) No Dividends or Interest. No dividends or interest shall accrue or be
payable upon any Restricted Stock Unit, Deferred Stock Unit or Dividend
Equivalent Unit (each, a “Grant Unit”). Until a Share is issued and delivered it
shall not be registered in the name of the Participant.



(b) Dividend Equivalent Units. On any date that the Company pays an ordinary
cash dividend on its Common Stock (a “Dividend Date”), Participant shall be
credited with a number of dividend equivalent units (each, a “Dividend
Equivalent Unit”) equal to (i) the product of (A) the number of Deferred Stock
Units held by Participant, plus any whole Dividend Equivalent Units previously
credited under this Section 6(b), in each case held on the record date
immediately prior to the Dividend Date, and (B) the per share cash dividend paid
by the Company on the Dividend Date, divided by (ii) the simple arithmetic mean
of the high and low sale price of the Common Stock on the New York Stock
Exchange on the Dividend Date.


(c) Dividend Equivalent Units credited pursuant to this Section 6 shall not
entitle Participant to any cash payment or any delivery of Shares except to the
extent provided in Sections 2 and 4 above. No Dividend Equivalent Unit shall be
credited for any Restricted Stock Unit that expires or is void pursuant to
Section 3, or any Restricted Stock Unit or Deferred Stock Unit that has been
settled pursuant to Section 4.


7. Transferability. Grant Units are not transferable otherwise than by will or
the laws of descent and distribution or pursuant to a “domestic relations
order,” as defined in the Code or Title I of the Employee Retirement Income
Security Act or the rules thereunder, and shall not be otherwise transferred,
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, nor shall the Grant Units be subject to
execution, attachment or similar process. Notwithstanding the foregoing, the
Grant Units may be transferred by the Participant to (i) the spouse, children or
grandchildren of the Participant (each an “Immediate Family Member”), (ii) a
trust or trusts for the exclusive benefit of any or all Immediate Family
Members, (iii) a partnership in which any or all Immediate Family Members are
the only partners, or (iv) to a retirement plan for the sole benefit of the
Participant and/or his Immediate Family Members provided that (x) there may be
no consideration paid or otherwise given for any such transfer, and (y)
subsequent transfer of the Grant Units is prohibited otherwise than by will, the
laws of descent and distribution or pursuant to a domestic relations order.
Following transfer, the Grant Units shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer. The
provisions of Sections 3, 4 and 5 above shall continue to be applied with
respect to the original Participant following transfer and the Grant Units shall
vest and mature, as applicable, only to the extent specified therein. Upon any
attempt to transfer the Grant Units otherwise than as permitted herein or to
assign, pledge, hypothecate or otherwise dispose of the Grant Units otherwise
than as permitted herein, or upon the levy of any execution, attachment or
similar process upon the Grant Units, the Grant Units shall immediately
terminate and become null and void.


8. Definitions. For the purposes of the Grant, certain words and phrases are
defined in the Definitional Appendix attached. Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan
shall have the same meaning in this document.




Tiffany & Co. 2008 Directors Equity Compensation Plan:
Restricted Stock Grant: Terms of Stock Grant Award – Rev. II
 
   Page 2

                    

--------------------------------------------------------------------------------




9. Heirs and Successors. The terms of the Grant shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Participant may designate a beneficiary of his/her rights under the Grant by
filing written notice with the Secretary of the Company. If the Participant
fails to designate a Beneficiary, or if the designated Beneficiary dies before
the Participant, any Shares issuable hereunder will be delivered to the
Participant’s estate.


10. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant made by the Committee and any decision
made by it with respect to the Grant are final and binding.


11. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of the Grant shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.


12. Section 409A. This Agreement is intended to comply with or be exempt from
Section 409A of the Code, and the regulations and guidance promulgated
thereunder (“Section 409A”). To the extent that any provision hereunder is
ambiguous as to its compliance with Section 409A, the provision shall be
interpreted in a manner so that no amount payable to the Participant shall be
subject to an “additional tax” within the meaning of Section 409A(a)(1)(B) of
the Code. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalties that may be imposed under Section 409A on the
Participant or any other person as a result of any payment made in accordance
with the terms of this Agreement. Notwithstanding anything herein to the
contrary, (i) if, on the date of the Participant’s separation from service, the
Participant is a “specified employee” as defined in Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) until the date that is the first business day of
the seventh month following the separation from service (or the earliest date as
is permitted under Section 409A), and (ii) if any other payments of money or
other benefits due to the Participant hereunder could cause the application of
an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Company,
that preserves the economic benefit and original intent thereof but does not
cause such an accelerated or additional tax.


Tiffany & Co. 2008 Directors Equity Compensation Plan:
Restricted Stock Grant: Terms of Stock Grant Award – Rev. II
 
   Page 3

                    

--------------------------------------------------------------------------------




Appendix I -- Definitions
    
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
    
“Change in Control.” Change in Control shall mean the occurrence of any of the
following:


a.
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) the Company or any of its Affiliates, (ii) a trustee or any
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (v) any surviving or resulting
entity from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (c) below that does not constitute a Change in
Control under clause (c) below) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company’s then outstanding securities entitled to vote in
the election of directors of the Company;



b.
If the individuals who, as of May 26, 2016, constitute the Company Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Company Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



c.
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving the Company, in each case with respect to which the
stockholders of the Company immediately prior to the consummation of such
transaction do not, immediately after the consummation of such transaction, own
more than fifty percent (50%) of the combined voting power of the surviving or
resulting Person from such transaction, as the case may be; or

 
d.
Assets representing 50% or more of the consolidated assets of the Company and
its subsidiaries are sold, liquidated or distributed in a transaction (or series
of transactions within a twelve (12) month period), other than such a sale or
disposition immediately after which such assets will be owned directly or
directly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company immediately
prior to such sale or disposition.



Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control unless such event or condition also constitutes a “change in control
event” within the meaning of Section 409A.


“Change in Control Date” shall mean the date on which a Change in Control occurs
except that a Change in Control which constitutes a Terminating Transaction will
be deemed to have occurred as of fourteen days prior to the date scheduled for
the Terminating Transaction.




Tiffany & Co. 2008 Directors Equity Compensation Plan:
Restricted Stock Grant: Terms of Stock Grant Award – Rev. II
 
   Page 4

                    

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Committee” shall mean the Nominating/Corporate Governance Committee of the
Company Board, pursuant to the Company Board’s designation of such Committee on
May 15, 2008 to serve as the “Committee” within the meaning of Section 5 of the
Plan. 


“Common Stock” shall mean the common stock of the Company.


“Company” shall mean Tiffany & Co., a Delaware corporation, and any successor to
its business and/or substantially all of its assets by operation of law or
otherwise.


“Company Board” shall mean the Board of Directors of the Company.
        
“Date of Termination shall mean, with respect to any Participant, the first day
occurring on or after the date Participant incurs a separation from service with
the Company, as that term is described in Section 409A, provided that a
Participant who is serving as a director of the Company on the day immediately
prior to the annual meeting of the stockholders in any one year, will not be
deemed to have incurred his or her Date of Termination for the purposes of the
Grant until, at the earliest, on the later of (i) the day following the one-year
anniversary of the Grant Date or (ii) the closing of the polls at such Annual
Meeting.


“Disability” shall mean Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or that is expected to last for a
continuous period of not less than 12 months. Notwithstanding the foregoing, no
event or condition shall constitute a Disability unless such event or condition
also constitutes a “disability” within the meaning of Section 409A.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor provisions thereto.
        
“Incumbent Board” shall have the meaning provided in sub-section b. of the
definition entitled “Change in Control.”


“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Plan” shall mean the Tiffany & Co. 2008 Directors Equity Compensation Plan.


“Stockholder” shall mean each stockholder of record of the Company entitled to
vote in accordance with the laws of the State of Delaware, the Company’s
Certificate of Incorporation, or the Company’s by-laws.
    
“Terminating Transaction” shall mean any one of the following:


(i)    the dissolution or liquidation of the Company;


(ii)    a reorganization, merger or consolidation of the Company with one or
more Persons as a result of which the Company goes out of existence or becomes a
subsidiary of another Person; or




Tiffany & Co. 2008 Directors Equity Compensation Plan:
Restricted Stock Grant: Terms of Stock Grant Award – Rev. II
 
   Page 5

                    

--------------------------------------------------------------------------------




(iii)    upon the acquisition of substantially all of the property or more than
eighty percent (80%) of the then outstanding stock of the Company by another
Person;


provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if, as of a date at least fourteen (14)
days prior to the date scheduled for the consummation of such transaction,
provisions have been made in writing in connection with such transaction for the
assumption of the Grant or the substitution for the Grant of a new grant
covering the publicly-traded stock of a successor Person, with appropriate
adjustments as to the number and kind of shares.


Tiffany & Co. 2008 Directors Equity Compensation Plan:
Restricted Stock Grant: Terms of Stock Grant Award – Rev. II
 
   Page 6

                    